 

Administration Office

541 North Fairbanks
Chicago, linois 60611

{312} 742-7529

(312) 747-2001 (TTY)
www.chicagoparkdistrict.com

Board of lommmisgioners

Avis LaVelle
President

David A. Helfand
Vice President

Donald J. Edwards

Tim King

MV. Laird Koidyke
Ashley Hernphill Netzky

General Superinvendant
& GEO
Michael P. Kelly

Gity of Chicago
Rahm Emanuel
Mayor

© 2619 Chicago Park District, ALL Rights Reserved,

February 21, 2019

Via Electronic Mail
Steven E. Glink (steve@educationrights.com)

3338 Commercial Avenue
Northbrook, Hlinois 60062

Re: Ben Chrostek
Dear Mr. Glink,

Please be advised, the Chicago Park District’s goal is inclusion. Ben Chrostek will be re-
admitted to the Morgan Park Hockey Program if certain parameters can be met. Ben can
attend practices or games if:

An inclusion aide is in attendance. Chicago Park District will seek to provide an aide for
Ben at practices and games which occur at the Morgan Park Facility, or within the
boundaries of the City of Chicago. For away games, the Chicago Park District is unable to
provide an inclusion aide. If Ben wishes to play at games which occur outside of the City of
Chicago, it will be the responsibility of the parents to secure an inclusion aide to be at the
game. The inclusion aide’s qualifications shall be submitted to the Chicago Park District in
advance of any away game for approval. If possible the inclusion aide will be placed in
the penalty box at games, but unless the parents are able to receive an exemption from USA
Hockey or AHAI; neither the inclusion aide nor the parents will be able to sit on the bench
with Ben and the team during games.

1. Before each game Ben’s parents and the inclusion aide will review and restate the
rules of the game, the expectations for behavior, associated consequences and the
parameters listed in this letter with Ben.

2. As suggested in the February 18, 2019 Behavior Plan from Ms. Meagan Hauser,
Ben will be given a designated spot on the bench were he can sit when off ice
during a game, and, prior to each game the coaches will designate a specific player
for Ben to follow onto the ice for shift changes.

3. Before any games Ben participates in, the coaches will advise the officials/referees
about Ben’s conditions as suggested by Coach Steinberger in the February 19, 2019
email from you.

4. As to the suggestion by Coach Steinberger that an inclusion aide be situated on the
bench during games, we cannot honor this request. The parents may request that an

exemption be made by AHAI to allow an inclusive aide to sit on the bench with
Ben and the players at games.

5. If.an exemption cannot be obtained from AHAI, Mr. Chrostek will register for the
coaching certification with AHAI for next season. Once certified, Mr. Chrostek
will be able to help coach the team and remain on the bench with Ben at games.

 

6. Ben’s parents will implement a reward system to encourage good behavior from
Ben during practices and games.

een,

EXHIBIT A
7. The parents agree to implement all other interventions listed in Ms. Meagan
Hauser’s Behavior Plan written February 18, 2019, any suggestions presented to
the Park District from Coach Steinberger in your February 18, 2019 email, and any
other prior agreed to actions to facilitate Ben’s involvement in the Morgan Park
Hockey Program.

Please confirm receipt of this letter and understanding of the parameters of Ben’s re-
admittance to the Morgan Park Hockey Program. An inclusion aide has been arranged to
meet with Ben and his parents before the February 25", 2019 practice at Spm. Practice is

_ scheduled to begin at 6:05pm. Please do not hesitate to contact me should you have any
Administration Office

541 North Fairbanks questions or concerms.
Chicago, Winois 60617

{312} 742-7529

(312) 747-2001 (TTY)
www.chicagoparkdistrictcom

 

Board of Ronwnissioners

Avis LaVelie
President

 

David A. Helfand
Vice President

Donald J. Edwards
Tim King

M. Laird Koidyke /enclosures
Ashley Hemphill Netzky

General Superinkernd ant

RCEO
Michael P. Kelly
Ce: Heather Keil
Genevieve M. LeFevour
. Glenn F. Fencl
City of Chicago
Rahim Emanuel! .
Mayor Amber N. Lukowicz

©2019 Chicago Park District. ALL Rights Reserved.

 
